Citation Nr: 1752846	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pelvic disorder.
 
2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine prior to June 27, 2011 and in excess of 20 percent from June 27, 2011.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

The April 2011 rating decision granted service connection for degenerative arthritis of the lumbar spine, claimed as lower back problems, with an evaluation of 10 percent effective October 21, 2010, and denied service connection for a pelvic disorder.  The February 2012 rating decision granted a higher rating of 20 percent, effective June 27, 2011, for intervertebral disc syndrome with degenerative arthritis of the lumbar spine, and denied service connection for hypertension and pes planus.

The issue of entitlement to a TDIU has also been raised.  (See September 2011 VA examination and November 2015 hearing transcript).  Therefore, the issues have been expanded to include the claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



The Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  The case was remanded for additional development in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In April 2016, the Board remanded this matter in order to obtain the Veteran's separation examination because the Veteran signed a form in July 1977 stating he underwent a separation examination more than three working days before departure from service.  However, the separation examination is not in the claims file.

On remand, the RO made a records request.  However, after reviewing the records, the Veteran's separation examination does not appear to be part of his record.  As a result, a remand is needed in order to obtain the Veteran's separation examination.  However, should it be determined that the Veteran's separation examination is unavailable or does not exist and further attempts to obtain the document would be futile, the finding should be documented in the claims file by a formal finding of unavailability with notification of the Veteran pursuant to 38 C.F.R. § 3.159(e).

Further, the prior remand instructed the RO to obtain the Veteran's complete VA treatment records dated prior to December 1996 and to obtain all records related to his hospitalization in 1993 following a hit-and-run injury when he was riding a bicycle, as well as all records concerning the surgery of his pelvis.  However, a July 11, 2016 RO letter to the Veteran is unclear in this regard.  Additional efforts should be undertaken to obtain these records.

Before a decision can be reached on the Veteran's claim for a higher rating for his lumbar spine disorder, still further development is required in light of the precedential decisions of the U.S. Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Finally, in December 2016, the RO denied the claim for TDIU indicating that the Veteran had not completed and returned Veteran's Application for Increased Compensation Based on Unemployability (VA-Form 21-8940) that was issued to him in June 2016.  In light of the remand, the RO should give him another opportunity to cooperate with the development of the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA-Form 21-8940 and ask that he complete and return the form.  

2.  Make arrangements to obtain a copy of the Veteran's service separation examination and associate this document with the claims file.  If this document is not available, a negative reply is required.

Should it be determined that the Veteran's separation examination is unavailable or does not exist and further attempts to obtain the document would be futile, this finding must be documented in the claims file by a formal finding of unavailability with notification of the Veteran pursuant to 38 C.F.R. § 3.159 (e).  The formal finding of unavailability must be associated with the claims file and uploaded to VBMS as a document.  Notes in VBMS on a previously uploaded document will not be deemed substantial compliance with the Board's remand directives.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, to include any archived records, dated prior to December 1996.

4.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from May 2017, forward.

5.  Ask the Veteran to identify the medical care facilities where he was treated and/or hospitalized in 1993 following his hit-and-run injury when he was riding a bicycle, as well as where he subsequently underwent surgery on his pelvis.  Provide the Veteran with VA Forms 21-4142; Authorization and Consent to Release Information to VA, for these private treatment records.  Advise the Veteran that he may submit his private treatment records if he so chooses.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

6.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected intervertebral disc syndrome with degenerative arthritis of the lumbar spine.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, range of motion studies in degrees using a goniometer, etc.  All pertinent symptomatology should be reported in detail.

The examiner must include all of the following: (i) active range of motion testing results; (ii) passive range of motion testing results; (iii) weightbearing range of motion testing results; and (iv) non-weightbearing range of motion testing results.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

If the examiner is unable to conduct the required testing or finds that it is unnecessary; the examiner must provide a clear explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or non-weightbearing), must be specified.

The examiner must also address the following:  Functional loss during flare-ups and on repeated use: The examiner must elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner must also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner must provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and VA treatment records.  If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner must specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

7.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received (to include obtaining additional VA examinations and/or medical opinions, if warranted), readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







